Case: 16-13070   Date Filed: 05/09/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13070
                         Non-Argument Calendar
                       ________________________

                        Agency No. A079-144-414



THIRUKKUMAR SELVARATNAM,
a.k.a. Thirukkumar Sevaraththnam,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                               (May 9, 2017)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-13070     Date Filed: 05/09/2017    Page: 2 of 6


      This petition for review requires us to determine whether an immigration

judge and the Board of Immigration Appeals had substantial evidence to determine

that an alien who applied for withholding of removal proceedings was not credible.

Thirukkumar Selvaratnam, a citizen of Sri Lanka, unlawfully entered the United

States in 2001 and was removed in 2004. When Selvaratnam unlawfully reentered

the country in 2009, an immigration judge again ordered his removal. The Board

affirmed the decision but later granted a motion to reopen and remanded the

matter. Selvaratnam then applied for withholding of removal based on an assertion

that, because of his Tamil ethnicity, he was more likely than not to suffer torture, 8

C.F.R. § 208.16(c)(2), or deprivation of life or freedom, id. § 208.16(b)(2), if the

government removed him to Sri Lanka. After the immigration judge determined

that Selvaratnam’s testimony was not credible and that he failed to offer sufficient

corroborating evidence, the immigration judge denied Selvaratnam’s application.

The Board affirmed. We deny Selvaratnam’s petition for review.

      The Board adopted the judge’s adverse determination of Selvaratnam’s

credibility, so we review the decisions of both the Board and the immigration

judge, Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007), and ask whether the

adverse determination is supported by substantial evidence, Ruiz v. U.S. Att’y Gen.,

440 F.3d 1247, 1254–55 (11th Cir. 2006). We review “the record evidence in the

light most favorable to the agency’s decision and draw all reasonable inferences in


                                          2
              Case: 16-13070     Date Filed: 05/09/2017   Page: 3 of 6


favor of that decision.” Id. at 1255 (quotation omitted). And we can reverse the

adverse determination of credibility only if the record “compels” reversal. Id.

(quotation omitted).

      An adverse determination of an applicant’s credibility is sufficient to reject

an application for withholding of removal, but an immigration judge can arrive at

its determination only after “consider[ing] all evidence.” Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1287 (11th Cir. 2005). Testimonial evidence that by itself would

not be credible can be rehabilitated with corroborative evidence just as credible

testimony may be undercut by documentary evidence that is not credible. See id.;

see also 8 U.S.C. § 1158(b)(1)(B)(iii) (establishing that non-testimonial evidence is

relevant to determinations of credibility); Xia v. U.S. Att’y Gen., 608 F.3d 1233,

1240 (11th Cir. 2010) (concluding that credibility should be assessed based on the

“the totality of the record,” including possible corroborating evidence).

      An immigration judge must supply “cogent reasons” for an adverse

determination of credibility. Forgue, 401 F.3d at 1287 (citation omitted). An

adverse determination of credibility may be made after considering the totality of

the circumstances, which includes, among other things, “demeanor,” “candor,”

“responsiveness,” “inherent plausibility,” the consistency between written and oral

statements, and “the consistency of such statements with other evidence of record.”

8 U.S.C. § 1158(b)(1)(B)(iii). Even a small number of inconsistencies can justify


                                          3
               Case: 16-13070    Date Filed: 05/09/2017    Page: 4 of 6


an adverse determination of credibility. See Xia, 608 F.3d at 1240–41 (holding that

the record supported an adverse determination of credibility where the applicant’s

testimony included one inconsistency concerning the age at which she had an

abortion and one omission concerning information missing from a certificate she

introduced).

       As an initial matter, Selvaratnam abandons any challenge to the denial of

relief based on a risk of torture, 8 C.F.R. § 208.16(c)(2). An appellant abandons

any argument or issue he does not raise in his initial brief, Sepulveda v. U.S. Att’y

Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005), and Selvaratnam’s brief focuses

only on the risk of deprivation of life or freedom, 8 C.F.R. § 208.16(b)(2).

      Substantial evidence supports the finding that Selvaratnam was not credible.

The immigration judge and the Board determined that Selvaratnam presented

inconsistent positions. Selvaratnam stated both that he had entered the country

through Florida and through Texas. And Selvaratnam’s statements regarding his

detentions in Sri Lanka were inconsistent as to the number, severity, and manner of

termination of those detentions. The immigration judge and the Board also

determined that Selvaratnam provided vague statements. Selvaratnam helped the

Federal Bureau of Investigation apprehend the person who smuggled him into the

country. He asserted that the smuggler had government connections in Sri Lanka




                                          4
               Case: 16-13070     Date Filed: 05/09/2017    Page: 5 of 6


and would seek revenge, but he failed to provide any additional detail, such as to

whom the smuggler had ties or that person’s role in the government.

      Selvaratnam’s non-testimonial evidence does not corroborate his claim

enough to overcome these weaknesses. See Xia, 608 F.3d at 1240. Selvaratnam

submitted a letter purportedly drafted by his sister, but that letter only further

undermined his credibility. In explaining how people had communicated a threat

against Selvaratnam’s life to his family, Selvaratnam stated that, on multiple

occasions, several unidentified individuals relayed the threat to his sister at her

home in Sri Lanka, but her purported letter asserted that the threat was relayed only

once by a named woman at a funeral.

      Selvaratnam also included documentary evidence that detailed the

persecution some individuals of Tamil ethnicity suffered at the hands of the Sri

Lankan government, but these documents had limited probative value for two

reasons. First, the documents established that conditions for people of

Selvaratnam’s ethnicity were improving in Sri Lanka. Second, the documents do

not directly relate to the individual risk Selvaratnam argues he faced. See Xiu Ying

Wu v. U.S. Att’y Gen., 712 F.3d 486, 497 (11th Cir. 2013) (holding that the “failure

to authenticate the abortion certificate may mitigate the probative value of [the

applicant’s] corroborative evidence”).




                                           5
              Case: 16-13070     Date Filed: 05/09/2017   Page: 6 of 6


      Our task is not to “intrude upon the domain which Congress has exclusively

entrusted to an administrative agency” by determining credibility de novo. See

I.N.S. v. Orlando Ventura, 537 U.S. 12, 16 (2002) (quoting SEC v. Chenery Corp.,

318 U.S. 80, 88 (1943)). The ability to draw a different conclusion from the record

does not allow us to reverse the credibility determination unless the record lacks

enough evidence to support the initial determination. Kazemzadeh v. U.S. Att’y

Gen., 577 F.3d 1341, 1351 (11th Cir. 2009). The record here does not lack that

evidence. Because an adverse determination of credibility is enough to deny an

application for withholding of removal where an applicant fails to include

sufficient corroborating evidence, we deny the petition for review.

      PETITION DENIED.




                                          6